Citation Nr: 0917873	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for right hip fracture, 
status post right total hip replacement, to include as 
secondary to service-connected status postoperative accessory 
tarsonavicular bone, right foot, with right ankle injury.

2. Entitlement to service connection for lumbosacral 
spondylosis, to include as secondary to service-connected 
status postoperative accessory tarsonavicular bone, right 
foot, with residuals of a right ankle injury.

3. Entitlement to an increased rating for service-connected 
status postoperative accessory tarsonavicular bone, right 
foot, with residuals of a right ankle injury, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to October 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied secondary service connection for a right hip 
fracture and low back pain.  The Veteran timely filed a 
Notice of Disagreement (NOD) in October 2002.  The RO 
provided a Statement of the Case (SOC) in February 2004 and 
thereafter, in March 2004, the Veteran timely filed a 
substantive appeal.  

The Veteran requested a Travel Board hearing in her March 
2004 Form 9.  In an April 2004 correspondence, the Veteran 
requested a video conference hearing instead, as she was 
unsure whether she would still be living in Los Angeles at 
the time of the hearing.  In a November 2008 letter, the RO 
informed the Veteran that it had scheduled her for a January 
2009 video conference hearing.  The letter provided the date 
and location of said hearing.  The Veteran, however, declined 
to show at the required time.  Not having received a request 
for postponement and pursuant to 38 C.F.R. § 20.704(d), the 
Board will proceed with its adjudication of the appeal "as 
though the request for a hearing had been withdrawn."  38 
C.F.R. § 20.704(d); accord Anderson v. Brown, 9 Vet. App. 
542, 546-47 (1996) (discussing provisions of § 20.704(d)).

In February 2001 and May 2002, the Veteran filed a claim for 
an increased rating for her service-connected right 
foot/ankle disability.  The RO denied the claim in the August 
2002 rating decision.  The Board construes the Veteran's 
October 2002 correspondence as a timely NOD with the August 
2002 RO determination.  The record reflects that the RO has 
not issued the requisite SOC with respect to this remaining 
issue pursuant to 38 C.F.R. § 20.200.  This matter is further 
addressed in the remand below.


                                                              
REMAND

The Board finds that further development of the Veteran's 
claims for service connection is warranted.  38 C.F.R. § 19.9 
(2008).  As explained in more detail below, there is a duty 
to provide an examination and medical opinions with respect 
to her claims for secondary service connection for her right 
hip and low back disabilities.  38 C.F.R. § 3.310 (2008).  
The relevant facts are summarized below.

Service Treatment Records

The March 1976 entrance examination contains a normal 
evaluation of all systems, except for surgical scars from an 
appendectomy.  On the accompanying Report of Medical History, 
the Veteran indicated that she did not have recurrent back 
pain.  She was eventually medically discharged; however, the 
claims file does not contain a discharge examination.  

During service, the Veteran underwent surgery to remove the 
accessory bone in the right ankle after sustaining a twisting 
injury to her foot.  Service treatment records also show that 
she was treated for an acute low back strain in July 1976.  
The clinician prescribed Darvon and whirlpool baths.  A few 
days later the Veteran requested back X-rays; the notation 
reads "To M.O. for eval[uation]."  However, the Veteran 
left without being seen.  She complained of low back pain 
again in March 1977.  The diagnosis was pelvic inflammatory 
disease.  

Virginia Workers' Compensation Commission Records

The Veteran reported a work-related injury to her right hip 
in August 1990 after slipping in some mud.  

A March 1992 report by Dr. L.E.L. (initials used to protect 
privacy) indicates that X-rays revealed evidence of 
acetabular dysplasia; a small osicle "that might have been 
sheared off by trauma at the most lateral superior aspect of 
the acetabulum;" and "some early degenerative wear to the 
joint."  He determined that the Veteran had a pre-existing 
acetabular dysplasia or a congenital anomaly to the hip and 
that her 1990 injury "provoked it into a symptomatic 
state."  

A February 1994 report by Dr. L.E.L. indicates that a bone 
scan "hints at the possibility of an old right femoral neck 
fracture."  He explained:

I am not sure that this necessarily explains the 
patient's symptomatology, for at her age, even if 
she did have a sub-capital fracture that occurred 
in 1990, one would have expected this to heal 
completely.  I would not expect any residuals from 
this injury."

He further opined that the Veteran's hip discomfort was based 
on a soft tissue stress or strain and not on any acute bony 
pathology.  

The Veteran reported another work-related injury after 
lifting a carpet cleaning machine in October 1994.  

An October 1994 report by Dr. B.J.A. indicates that she 
underwent a partial lumbar laminectomy, left L5-S1, with 
excision of a herniated disc.  A November 1994 treatment note 
indicates that the Veteran stated she was normal prior to the 
August 1990 fall.  

In an April 1995 letter, Dr. J.A.B. wrote that "[the 
Veteran's] left lower extremity radiculitis which was treated 
by surgery is improving.  She has some left leg weakness and 
dysesthesias."





Private Provider Records

A September 1990 CT scan of the right hip revealed a small 
calcification adjacent to the superolateral margin of the 
right acetabulum.  No evidence of a loose body in the joint 
space was found.

A November 1990 MRI of the lumbar spine revealed a mild 
midline bulge of the L4-5 intervertebral disc and loss of 
normal convexity of the L5-S1 disc.  No evidence of a 
herniated disc was found.

April 1991 treatment notes from Dr. K.G.W. indicate that the 
Veteran "may have had congenital subluxation of the hip, 
mild acetabular dysplasia, and thus was a 'sitting duck' for 
the injury which she suffered in August of last year."  An 
MRI of the right hip revealed a suggestion of a small intra-
articular effusion of the right hip but no evidence of 
avascular necrosis.  

In an April 1991 letter, Dr. K.G.W. stated that the Veteran 
injured her hip after the August 1990 accident and that her 
back was secondarily involved.

The Veteran reported a third work-related injury in August 
1999 after being involved in a motor vehicle accident.  

A January 2001 MRI of the right hip revealed severe 
degenerative joint disease of the right hip with upward 
migration and remodeling and a large right hip joint 
effusion.  The clinician stated that "possible etiologies 
are avascular necrosis and septic arthritis (in the correct 
clinical situation)."

The Veteran underwent a right hip total replacement in August 
2001.

A January 2002 letter from Dr. J.M.L. indicates that the 
Veteran had developed an abnormal gait in the right foot.

A November 2003 re-examination report from Dr. B.C. contains 
diagnoses of status post total hip replacement arthroplasty, 
right hip, and chronic lumbar discogenic pain syndrome.  He 
indicated that "all the operations and treatments that [the 
Veteran] has had since 1999 are the result of the vehicular 
accident of August 24, 1999."  The doctor stated that 
preparation of his report "involved 2 or more hours of 
record review of all previous case evaluation data."

July 2002 QTC Examination

The Veteran stated that she had had problems with her right 
ankle "off and on" from 1977 to 1990.  She reported that 
the ankle had "given her many problems in the leg and 
twisting problems and lack of body support."  She stated 
that in 1990 her ankle gave out and caused a right hip 
fracture, which led to a total hip replacement.  The Veteran 
indicated that she had last worked in August 1999 and that 
she received workers' compensation.  She also claimed that 
her low back pain and slipped disc were residuals of the 
right ankle.

Upon examination, the clinician noted no signs of abnormal 
weight bearing.  The Veteran's posture was mildly stooped to 
the right, and her gait was mildly uneven to the right.  Her 
right leg measured 89 cm and her left leg measured 91 cm.  
The clinician indicated that the Veteran might require an 
orthotic for her leg length discrepancy.

With respect to the lumbar spine, it appeared normal with no 
muscle spasm, weakness, or tenderness.  There were no painful 
movements and range of motion was normal except for extension 
10 degrees with mild tenderness in the lumbosacral area.  
Flexion was 0-95 degrees.  Lateral extension was 0-40 degrees 
bilaterally, while rotation was 0-35 degrees bilaterally.  
There was no pain, weakness, fatigue, lack of endurance, or 
instability.  An X-ray of the lumbosacral spine revealed 
spondylosis. 

With respect to the hips, there was no redness, heat, 
effusion, drainage, instability, weakness or tenderness.  
There was a scar overlying the right hip that measured 30 cm 
by 4 mm.  There was no disfigurement.  There was no pain, 
weakness, fatigue, lack of endurance, or instability.  
Flexion was to 100 degrees, extension was to 30 degrees; 
adduction was to 25 degrees; abduction was to 45 degrees; and 
external and internal rotation was to 30 degrees.  An X-ray 
of the right hip revealed total hip replacement and 
questionable loosening of the femoral component.

The clinician noted that the Veteran's claims file was not 
available for review.  He diagnosed status post operative 
accessorius tarsal navicular bone, with residual right hip 
fracture.  The clinician opined that the right hip fracture 
"is more likely than not" a result of the instability of 
the right foot due to prior injury.  He further determined 
that the Veteran's status post right hip replacement with 
pain and additional complaint of low back pain was "as 
likely as not secondary to right ankle injury as there is 
intercurrent injury."

VA Treatment Records

A July 2002 treatment note indicates that the Veteran 
underwent a nucleoplasty involving discs L4-L5 and L5-S1, 
which was performed by a private provider.

An October 2003 treatment note indicates that the Veteran 
complained of back and hip pain, which she indicated was due 
to an automobile accident "a while back."  She was being 
followed by her workers' compensation doctor.  The Veteran 
indicated that her spine had been stabilized with a metal 
rod.

A June 2007 treatment note includes a diagnosis of chronic 
low back pain with radiculopathy secondary to a multiple 
history of accidents with two back surgeries.

Veteran's Statements

In a January 2003 letter, the Veteran stated that after 
service she injured her back and right hip in a work-related 
fall when her right ankle gave out.  She further stated that 
she re-injured her back in 1994 while at work, which resulted 
in back surgery.  Finally, the Veteran claimed that she 
injured her back and hip again in a 1999 motor vehicle 
accident "which shows that the weakened back from the 
service has caused me complications from the onset." 

In a June 2007 correspondence, the Veteran reported that some 
of the post-service records and X-rays are not available.  
She stated that she complained about her right hip during 
service at the same time she was having problems with her 
right ankle, but that "nothing was done to determine if any 
physical activity might have aggravated a condition" and 
that the military did not "tak[] all measures to rule out 
any complications."  She further stated that "[t]he 
incident of the fall in August 1990, only added to the 
existing military condition that existed thus causing me to 
fracture my right hip, which in turn took another 4 years of 
my complaints for an x-ray to show that I had a fracture to 
the femur head that had calcified but this could have been 
the very reason for my complaint while on active duty.  The 
car accident of Aug. 1999 was the final blow that finished 
what was an initial complaint during active duty."  

b. Discussion

As mentioned above, a January 1978 rating decision granted 
service connection for status postoperative accessory 
tarsonavicular bone, right foot, with right ankle injury, and 
rated it as 10 percent disabling.  The 10 percent rating has 
been in effect since that time.  

The medical evidence shows that the Veteran has been 
diagnosed with the disabilities at issue, status post total 
hip replacement and lumbar spondylosis, by private and VA 
physicians.  The Veteran is seeking service connection for 
both conditions.  She claims that her back and hip 
disabilities either began during service or are related to 
her service-connected right ankle disability.  

The record contains conflicting opinions that address the 
nexus question.  In April 1991, Dr. K.G.W. stated that the 
Veteran injured her hip in a post-service, work-related 
incident in August 1990 and that her back was secondarily 
involved.  This conclusion was based upon history obtained 
from the Veteran rather than a review of the record, but the 
opinion cannot be dismissed because it is not based upon an 
inaccurate factual background.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  In November 2003, Dr. B.C. determined 
that all surgeries and treatments that the Veteran has had 
since 1999 are the result of an August 1999 post-service 
motor vehicle accident.  This opinion has some probative 
value as it was based upon a record review, although it is 
unclear which documents the doctor reviewed.  Both opinions 
are considerably weakened by the fact that there is no 
indication the examiners were even aware of the Veteran's 
service-connected right ankle injury.  

In March 1992, Dr. L.E.L. determined that the Veteran had a 
pre-existing acetabular dysplasia or a congenital anomaly to 
the hip and that her 1990 (post-service) injury "provoked it 
into a symptomatic state."  This opinion also weighs against 
the Veteran's claim.

On the other hand, the July 2002 examiner specifically found 
that the Veteran's low back and hip disabilities were 
residuals of the service-connected right ankle disability.  
While this opinion is also weakened by the fact that there is 
no indication the examiner reviewed any evidence in the 
claims file, the examiner is the only clinician to consider 
both the in-service right ankle injury and the August 1990 
post-service accident.  

In view of the foregoing, it is the Board's judgment that the 
Veteran must be afforded a comprehensive orthopedic or joints 
examination to be performed by a physician that includes a 
review of all of the relevant evidence in the claims file, to 
include the opinions summarized above and opinions on the 
several nexus questions at hand.  38 U.S.C.A. § 5103A (d); 
38 C.F.R. §§ 3.159(c)(4), 3.310; McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Allen v. Brown, 7 Vet. App. 439, 488 
(1995). 

With respect to the claim for an increased rating for the 
Veteran's service-connected right foot/ankle disability, the 
Board notes that in February 2001 and May 2002, the Veteran 
filed a claim for an increased rating for her service-
connected status postoperative accessory tarsonavicular bone, 
right foot, with residuals of a right ankle injury.  The RO 
denied the claim in the August 2002 rating decision.  The 
Board construes the Veteran's October 2002 correspondence as 
a timely NOD with the August 2002 RO determination.  The 
record reflects that the RO has not issued the requisite SOC 
with respect to this remaining issue pursuant to 38 C.F.R. § 
19.29 (2008).  Therefore, the Board must remand this issue 
for proper issuance of an SOC, and to provide the Veteran an 
opportunity to perfect an appeal of the issue thereafter by 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must ensure compliance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) specific to the claims for 
direct and secondary service connection 
for the Veteran's right hip and low back 
disabilities and her claim for an 
increased rating for her service-
connected status postoperative accessory 
tarsonavicular bone, right foot, with 
residuals of a right ankle injury.

The AMC/RO must also notify the veteran 
and her representative of 38 C.F.R. § 
3.310 and an amendment to that 
regulation, effective October 10, 2006, 
for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen and 
adds language that requires that a 
baseline level of severity of the 
nonservice-connected disease or injury 
must be established by medical evidence 
created before the onset of aggravation.

2.  Provide the Veteran with a VA joints 
or orthopedic examination to determine 
the nature, etiology and approximate 
onset date of her right hip and low back 
disabilities and the current severity of 
her service-connected status 
postoperative accessory tarsonavicular 
bone, right foot, with residuals of a 
right ankle injury.  The claims file and 
a copy of this remand must be provided to 
the examiner for study.

Following a review of the relevant 
evidence in the claims file, obtaining a 
history from the Veteran, the clinical 
examination and any tests that are deemed 
necessary, the examiner is requested to 
answer the following questions:

(a) Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any right hip 
disability that is currently present 
began during service or is 
etiologically related to any 
incident of active service?

(b) Is it at least as likely as not 
that the Veteran's service-connected 
status postoperative accessory 
tarsonavicular bone, right foot, 
with residuals of a right ankle 
injury and leg length shortening 
caused or aggravated any right hip 
disability that is currently 
present?

(c) Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any low back 
disability that is currently present 
began during service or is 
etiologically related to any 
incident of active service, to 
include an acute back strain in July 
1976?

(d) Is it at least as likely as not 
that the Veteran's service-connected 
status postoperative accessory 
tarsonavicular bone, right foot, 
with residuals of a right ankle 
injury and leg length shortening 
caused or aggravated any low back 
disability that is currently 
present?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship or 
a finding of aggravation; less likely 
weighs against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If it is determined that a right hip or 
low back disability was aggravated by the 
status postoperative accessory 
tarsonavicular bone, right foot, with 
residuals of a right ankle injury, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected right hip and/or 
low back disability (e.g., slight, 
moderate) before the onset of 
aggravation.

The examiner is also requested to provide 
a rationale for any opinion provided.

4. After completion of any other 
development indicated by the record, the 
AMC/RO must adjudicate the claims for 
service connection for right hip and low 
back disabilities, to include as 
secondary to status postoperative 
accessory tarsonavicular bone, right 
foot, with residuals of a right ankle 
injury.  If any benefit sought remains 
denied, the AMC/RO should issue an 
appropriate SOC and provide the Veteran 
and her representative an opportunity to 
respond.

5.  The RO should thereafter issue a 
Statement of the Case to the Veteran and 
her representative addressing the issue 
of entitlement to an increased rating for 
status postoperative accessory 
tarsonavicular bone, right foot, with 
residuals of a right ankle injury.  The 
Veteran also must be advised of the time 
limit in which she may file a substantive 
appeal.  38 C.F.R. § 20.302(b).

This increased rating claim must also be 
returned to the Board for further 
appellate consideration if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).

 

